 
 
I 
111th CONGRESS 1st Session 
H. R. 194 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Stark introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Social Security Act to guarantee comprehensive health care coverage for all children born after 2009, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the MediKids Health Insurance Act of 2009. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—MediKids Health Insurance 
Sec. 101. Findings. 
Sec. 102. Benefits for all children born after 2009.
 
Title XXII—MediKids Program 
Sec. 2201. Eligibility. 
Sec. 2202. Benefits. 
Sec. 2203. Premiums. 
Sec. 2204. MediKids Trust Fund. 
Sec. 2205. Oversight and accountability. 
Sec. 2206. Inclusion of care coordination services. 
Sec. 2207. Administration and miscellaneous. 
Sec. 103. MediKids premium. 
Sec. 104. Refundable credit for certain cost-sharing expenses under MediKids program. 
Sec. 105. Report on long-term revenues. 
Title II—Strengthening Quality of Care and Health Outcomes 
Sec. 201. Child health quality improvement activities for children enrolled in MediKids, Medicaid, or CHIP. 
Sec. 202. Improved availability of public information regarding enrollment of children in CHIP and Medicaid. 
Sec. 203. Application of certain managed care quality safeguards to CHIP.  
IMediKids Health Insurance 
101.Findings 
(a)FindingsCongress finds the following: 
(1)More than 9 million American children are uninsured. 
(2)Children who are uninsured receive less medical care and less preventive care and have a poorer level of health, which result in lifetime costs to themselves and to the entire American economy. 
(3)Although SCHIP and Medicaid are successfully extending a health coverage safety net to a growing portion of the vulnerable low-income population of uninsured children, they alone cannot achieve 100 percent health insurance coverage for our nation’s children due to inevitable gaps during outreach and enrollment, fluctuations in eligibility, variations in access to private insurance at all income levels, and variations in States’ ability to provide required matching funds. 
(4)As all segments of society continue to become more transient, with many changes in employment over the working lifetime of parents, the need for a reliable safety net of health insurance which follows children across State lines, already a major problem for the children of migrant and seasonal farmworkers, will become a major concern for all families in the United States. 
(5)The medicare program has successfully evolved over the years to provide a stable, universal source of health insurance for the nation’s disabled and those over age 65, and provides a tested model for designing a program to reach out to America’s children. 
(6)The problem of insuring 100 percent of all American children could be gradually solved by automatically enrolling all children born after December 31, 2009, in a program modeled after Medicare (and to be known as MediKids), and allowing those children to be transferred into other equivalent or better insurance programs, including either private insurance, SCHIP, or Medicaid, if they are eligible to do so, but maintaining the child’s default enrollment in MediKids for any times when the child’s access to other sources of insurance is lost. 
(7)A family’s freedom of choice to use other insurers to cover children would not be interfered with in any way, and children eligible for SCHIP and Medicaid would continue to be enrolled in those programs, but the underlying safety net of MediKids would always be available to cover any gaps in insurance due to changes in medical condition, employment, income, or marital status, or other changes affecting a child’s access to alternate forms of insurance. 
(8)The MediKids program can be administered without impacting the finances or status of the existing Medicare program. 
(9)The MediKids benefit package can be tailored to the special needs of children and updated over time. 
(10)The financing of the program can be administered without difficulty by a yearly payment of affordable premiums through a family’s tax filing (or adjustment of a family’s earned income tax credit). 
(11)The cost of the program will gradually rise as the number of children using MediKids as the insurer of last resort increases, and a future Congress always can accelerate or slow down the enrollment process as desired, while the societal costs for emergency room usage, lost productivity and work days, and poor health status for the next generation of Americans will decline. 
(12)Over time 100 percent of American children will always have basic health insurance, and we can therefore expect a healthier, more equitable, and more productive society. 
102.Benefits for all children born after 2009 
(a)In generalThe Social Security Act is amended by adding at the end the following new title: 
 
XXIIMediKids Program 
2201.Eligibility 
(a)Eligibility of individuals born after December 31, 2009; all children under 23 years of age in fifth yearAn individual who meets the following requirements with respect to a month is eligible to enroll under this title with respect to such month: 
(1)Age 
(A)First yearAs of the first day of the first year in which this title is effective, the individual has not attained 6 years of age. 
(B)Second yearAs of the first day of the second year in which this title is effective, the individual has not attained 11 years of age. 
(C)Third yearAs of the first day of the third year in which this title is effective, the individual has not attained 16 years of age. 
(D)Fourth yearAs of the first day of the fourth year in which this title is effective, the individual has not attained 21 years of age. 
(E)Fifth and subsequent yearsAs of the first day of the fifth year in which this title is effective and each subsequent year, the individual has not attained 23 years of age. 
(2)CitizenshipThe individual is a citizen or national of the United States or is permanently residing in the United States under color of law. 
(b)Enrollment processAn individual may enroll in the program established under this title only in such manner and form as may be prescribed by regulations, and only during an enrollment period prescribed by the Secretary consistent with the provisions of this section. Such regulations shall provide a process under which— 
(1)individuals who are born in the United States after December 31, 2009, are deemed to be enrolled at the time of birth and a parent or guardian of such an individual is permitted to pre-enroll in the month prior to the expected month of birth; 
(2)individuals who are born outside the United States after such date and who become eligible to enroll by virtue of immigration into (or an adjustment of immigration status in) the United States are deemed enrolled at the time of entry or adjustment of status; 
(3)eligible individuals may otherwise be enrolled at such other times and manner as the Secretary shall specify, including the use of outstationed eligibility sites as described in section 1902(a)(55)(A) and the use of presumptive eligibility provisions like those described in section 1920A; and 
(4)at the time of automatic enrollment of a child, the Secretary provides for issuance to a parent or custodian of the individual a card evidencing coverage under this title and for a description of such coverage. The provisions of section 1837(h) apply with respect to enrollment under this title in the same manner as they apply to enrollment under part B of title XVIII. An individual who is enrolled under this title is not eligible to be enrolled under an MA or MA–PD plan under part C of title XVIII.
(c)Date coverage begins 
(1)In generalThe period during which an individual is entitled to benefits under this title shall begin as follows, but in no case earlier than January 1, 2010: 
(A)In the case of an individual who is enrolled under paragraph (1) or (2) of subsection (b), the date of birth or date of obtaining appropriate citizenship or immigration status, as the case may be. 
(B)In the case of another individual who enrolls (including pre-enrolls) before the month in which the individual satisfies eligibility for enrollment under subsection (a), the first day of such month of eligibility. 
(C)In the case of another individual who enrolls during or after the month in which the individual first satisfies eligibility for enrollment under such subsection, the first day of the following month. 
(2)Authority to provide for partial months of coverageUnder regulations, the Secretary may, in the Secretary’s discretion, provide for coverage periods that include portions of a month in order to avoid lapses of coverage. 
(3)Limitation on paymentsNo payments may be made under this title with respect to the expenses of an individual enrolled under this title unless such expenses were incurred by such individual during a period which, with respect to the individual, is a coverage period under this section. 
(d)Expiration of eligibilityAn individual’s coverage period under this section shall continue until the individual’s enrollment has been terminated because the individual no longer meets the requirements of subsection (a) (whether because of age or change in immigration status). 
(e)Entitlement to MediKids benefits for enrolled individualsAn individual enrolled under this title is entitled to the benefits described in section 2202. 
(f)Low-income information 
(1)Inquiry of incomeAt the time of enrollment of a child under this title, the Secretary shall make an inquiry as to whether the family income (as determined for purposes of section 1905(p)) of the family that includes the child is within any of the following income ranges: 
(A)Up to 150 percent of povertyThe income of the family does not exceed 150 percent of the poverty line for a family of the size involved. 
(B)Between 150 and 200 percent of povertyThe income of the family exceeds 150 percent, but does not exceed 200 percent, of such poverty line. 
(C)Between 200 and 300 percent of povertyThe income of the family exceeds 200 percent, but does not exceed 300 percent, of such poverty line. 
(2)CodingIf the family income is within a range described in paragraph (1), the Secretary shall encode in the identification card issued in connection with eligibility under this title a code indicating the range applicable to the family of the child involved. 
(3)Provider verification through electronic systemThe Secretary also shall provide for an electronic system through which providers may verify which income range described in paragraph (1), if any, is applicable to the family of the child involved. 
(g)ConstructionNothing in this title shall be construed as requiring (or preventing) an individual who is enrolled under this title from seeking medical assistance under a State medicaid plan under title XIX or child health assistance under a State child health plan under title XXI. 
2202.Benefits 
(a)Secretarial specification of benefit package 
(1)In generalThe Secretary shall specify the benefits to be made available under this title consistent with the provisions of this section and in a manner designed to meet the health needs of enrollees. 
(2)UpdatingThe Secretary shall update the specification of benefits over time to ensure the inclusion of age-appropriate benefits to reflect the enrollee population. 
(3)Annual updatingThe Secretary shall establish procedures for the annual review and updating of such benefits to account for changes in medical practice, new information from medical research, and other relevant developments in health science. 
(4)InputThe Secretary shall seek the input of the pediatric community in specifying and updating such benefits. 
(5)Limitation on updatingIn no case shall updating of benefits under this subsection result in a failure to provide benefits required under subsection (b). 
(b)Inclusion of certain benefits 
(1)Medicare core benefitsSuch benefits shall include (to the extent consistent with other provisions of this section) at least the same benefits (including coverage, access, availability, duration, and beneficiary rights) that are available under parts A and B of title XVIII. 
(2)All required Medicaid benefitsSuch benefits shall also include all items and services for which medical assistance is required to be provided under section 1902(a)(10)(A) to individuals described in such section, including early and periodic screening, diagnostic services, and treatment services. 
(3)Inclusion of prescription drugsSuch benefits also shall include (as specified by the Secretary) benefits for prescription drugs and biologicals which are not less than the benefits for such drugs and biologicals under the standard option for the service benefit plan described in section 8903(1) of title 5, United States Code, offered during 2007. 
(4)Cost-sharing 
(A)In generalSubject to subparagraph (B), such benefits also shall include the cost-sharing (in the form of deductibles, coinsurance, and copayments) which is substantially similar to such cost-sharing under the health benefits coverage in any of the four largest health benefits plans (determined by enrollment) offered under chapter 89 of title 5, United States Code, and including an out-of-pocket limit for catastrophic expenditures for covered benefits, except that no cost-sharing shall be imposed with respect to early and periodic screening and diagnostic services included under paragraph (2). 
(B)Reduced cost-sharing for low income childrenSuch benefits shall provide that— 
(i)there shall be no cost-sharing for children in families the income of which is within the range described in section 2201(f)(1)(A); 
(ii)the cost-sharing otherwise applicable shall be reduced by 75 percent for children in families the income of which is within the range described in section 2201(f)(1)(B); or 
(iii)the cost-sharing otherwise applicable shall be reduced by 50 percent for children in families the income of which is within the range described in section 2201(f)(1)(C). 
(C)Catastrophic limit on cost-sharingFor a refundable credit for cost-sharing in the case of cost-sharing in excess of a percentage of the individual’s adjusted gross income, see section 36 of the Internal Revenue Code of 1986. 
(c)Payment scheduleThe Secretary, with the assistance of the Medicare Payment Advisory Commission, shall develop and implement a payment schedule for benefits covered under this title. To the extent feasible, such payment schedule shall be consistent with comparable payment schedules and reimbursement methodologies applied under parts A and B of title XVIII. 
(d)InputThe Secretary shall specify such benefits and payment schedules only after obtaining input from appropriate child health providers and experts. 
(e)Enrollment in health plansThe Secretary shall provide for the offering of benefits under this title through enrollment in a health benefit plan that meets the same (or similar) requirements as the requirements that apply to Medicare Advantage plans under part C of title XVIII (other than any such requirements that relate to part D of such title). In the case of individuals enrolled under this title in such a plan, the payment rate shall be based on payment rates provided for under section 1853(c) in effect before the date of the enactment of the Medicare Prescription Drug, Modernization, and Improvement Act of 2003 (Public Law 108–173), except that such payment rates shall be adjusted in an appropriate manner to reflect differences between the population served under this title and the population under title XVIII. 
2203.Premiums 
(a)Amount of monthly premiums 
(1)In generalThe Secretary shall, during September of each year (beginning with 2009), establish a monthly MediKids premium for the following year. Subject to paragraph (2), the monthly MediKids premium for a year is equal to 1/12 of the annual premium rate computed under subsection (b). 
(2)Elimination of monthly premium for demonstration of equivalent coverage (including coverage under low-income programs)The amount of the monthly premium imposed under this section for an individual for a month shall be zero in the case of an individual who demonstrates to the satisfaction of the Secretary that the individual has basic health insurance coverage for that month. For purposes of the previous sentence enrollment in a medicaid plan under title XIX, a State child health insurance plan under title XXI, or under the medicare program under title XVIII is deemed to constitute basic health insurance coverage described in such sentence. 
(b)Annual premium 
(1)National per capita averageThe Secretary shall estimate the average, annual per capita amount that would be payable under this title with respect to individuals residing in the United States who meet the requirement of section 2201(a)(1) as if all such individuals were eligible for (and enrolled) under this title during the entire year (and assuming that section 1862(b)(2)(A)(i) did not apply). 
(2)Annual premiumSubject to subsection (d), the annual premium under this subsection for months in a year is equal to 25 percent of the average, annual per capita amount estimated under paragraph (1) for the year. 
(c)Payment of monthly premium 
(1)Period of paymentIn the case of an individual who participates in the program established by this title, subject to subsection (d), the monthly premium shall be payable for the period commencing with the first month of the individual’s coverage period and ending with the month in which the individual’s coverage under this title terminates. 
(2)Collection through tax returnFor provisions providing for the payment of monthly premiums under this subsection, see section 59B of the Internal Revenue Code of 1986. 
(3)Protections against fraud and abuseThe Secretary shall develop, in coordination with States and other health insurance issuers, administrative systems to ensure that claims which are submitted to more than one payor are coordinated and duplicate payments are not made. 
(d)Reduction in premium for certain low-income familiesFor provisions reducing the premium under this section for certain low-income families, see section 59B(d) of the Internal Revenue Code of 1986. 
2204.MediKids Trust Fund 
(a)Establishment of Trust Fund 
(1)In generalThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the MediKids Trust Fund (in this section referred to as the Trust Fund). The Trust Fund shall consist of such gifts and bequests as may be made as provided in section 201(i)(1) and such amounts as may be deposited in, or appropriated to, such fund as provided in this title. 
(2)PremiumsPremiums collected under section 59B of the Internal Revenue Code of 1986 shall be periodically transferred to the Trust Fund. 
(3)Transitional funding before receipt of premiumsIn order to provide for funds in the Trust Fund to cover expenditures from the fund in advance of receipt of premiums under section 2203, there are transferred to the Trust Fund from the general fund of the United States Treasury such amounts as may be necessary. 
(b)Incorporation of provisions 
(1)In generalSubject to paragraph (2), subsection (b) (other than the last sentence) and subsections (c) through (i) of section 1841 shall apply with respect to the Trust Fund and this title in the same manner as they apply with respect to the Federal Supplementary Medical Insurance Trust Fund and part B, respectively. 
(2)Miscellaneous referencesIn applying provisions of section 1841 under paragraph (1)— 
(A)any reference in such section to this part is construed to refer to title XXII; 
(B)any reference in section 1841(h) to section 1840(d) and in section 1841(i) to sections 1840(b)(1) and 1842(g) are deemed references to comparable authority exercised under this title; 
(C)payments may be made under section 1841(g) to the Trust Funds under sections 1817 and 1841 as reimbursement to such funds for payments they made for benefits provided under this title; and 
(D)the Board of Trustees of the MediKids Trust Fund shall be the same as the Board of Trustees of the Federal Supplementary Medical Insurance Trust Fund. 
2205.Oversight and accountability 
(a)Periodic GAO reportsThe Comptroller General of the United States shall periodically submit to Congress reports on the operation of the program under this title, including on the financing of coverage provided under this title. 
(b)Periodic MedPAC reportsThe Medicare Payment Advisory Commission shall periodically report to Congress concerning the program under this title. 
2206.Inclusion of care coordination services 
(a)In general 
(1)Program authorityThe Secretary, beginning in 2010, may implement a care coordination services program in accordance with the provisions of this section under which, in appropriate circumstances, eligible individuals under section 2201 may elect to have health care services covered under this title managed and coordinated by a designated care coordinator. 
(2)Administration by contractThe Secretary may administer the program under this section through a contract with an appropriate program administrator. 
(3)CoverageCare coordination services furnished in accordance with this section shall be treated under this title as if they were included in the definition of medical and other health services under section 1861(s) and benefits shall be available under this title with respect to such services without the application of any deductible or coinsurance. 
(b)Eligibility criteria; identification and notification of eligible individuals 
(1)Individual eligibility criteriaThe Secretary shall specify criteria to be used in making a determination as to whether an individual may appropriately be enrolled in the care coordination services program under this section, which shall include at least a finding by the Secretary that for cohorts of individuals with characteristics identified by the Secretary, professional management and coordination of care can reasonably be expected to improve processes or outcomes of health care and to reduce aggregate costs to the programs under this title. 
(2)Procedures to facilitate enrollmentThe Secretary shall develop and implement procedures designed to facilitate enrollment of eligible individuals in the program under this section. 
(c)Enrollment of individuals 
(1)Secretary’s determination of eligibilityThe Secretary shall determine the eligibility for services under this section of individuals who are enrolled in the program under this section and who make application for such services in such form and manner as the Secretary may prescribe. 
(2)Enrollment period 
(A)Effective date and durationEnrollment of an individual in the program under this section shall be effective as of the first day of the month following the month in which the Secretary approves the individual’s application under paragraph (1), shall remain in effect for one month (or such longer period as the Secretary may specify), and shall be automatically renewed for additional periods, unless terminated in accordance with such procedures as the Secretary shall establish by regulation. Such procedures shall permit an individual to disenroll for cause at any time and without cause at re-enrollment intervals. 
(B)Limitation on reenrollmentThe Secretary may establish limits on an individual’s eligibility to reenroll in the program under this section if the individual has disenrolled from the program more than once during a specified time period. 
(d)ProgramThe care coordination services program under this section shall include the following elements: 
(1)Basic care coordination services 
(A)In generalSubject to the cost-effectiveness criteria specified in subsection (b)(1), except as otherwise provided in this section, enrolled individuals shall receive services described in section 1905(t)(1) and may receive additional items and services as described in subparagraph (B). 
(B)Additional benefitsThe Secretary may specify additional benefits for which payment would not otherwise be made under this title that may be available to individuals enrolled in the program under this section (subject to an assessment by the care coordinator of an individual’s circumstance and need for such benefits) in order to encourage enrollment in, or to improve the effectiveness of, such program. 
(2)Care coordination requirementNotwithstanding any other provision of this title, the Secretary may provide that an individual enrolled in the program under this section may be entitled to payment under this title for any specified health care items or services only if the items or services have been furnished by the care coordinator, or coordinated through the care coordination services program. Under such provision, the Secretary shall prescribe exceptions for emergency medical services as described in section 1852(d)(3), and other exceptions determined by the Secretary for the delivery of timely and needed care. 
(e)Care coordinators 
(1)Conditions of participationIn order to be qualified to furnish care coordination services under this section, an individual or entity shall— 
(A)be a health care professional or entity (which may include physicians, physician group practices, or other health care professionals or entities the Secretary may find appropriate) meeting such conditions as the Secretary may specify; 
(B)have entered into a care coordination agreement; and 
(C)meet such criteria as the Secretary may establish (which may include experience in the provision of care coordination or primary care physician’s services). 
(2)Agreement term; payment 
(A)Duration and renewalA care coordination agreement under this subsection shall be for one year and may be renewed if the Secretary is satisfied that the care coordinator continues to meet the conditions of participation specified in paragraph (1). 
(B)Payment for servicesThe Secretary may negotiate or otherwise establish payment terms and rates for services described in subsection (d)(1). 
(C)LiabilityCare coordinators shall be subject to liability for actual health damages which may be suffered by recipients as a result of the care coordinator’s decisions, failure or delay in making decisions, or other actions as a care coordinator. 
(D)TermsIn addition to such other terms as the Secretary may require, an agreement under this section shall include the terms specified in subparagraphs (A) through (C) of section 1905(t)(3). 
2207.Administration and miscellaneous 
(a)In generalExcept as otherwise provided in this title— 
(1)the Secretary shall enter into appropriate contracts with providers of services, other health care providers, carriers, and fiscal intermediaries, taking into account the types of contracts used under title XVIII with respect to such entities, to administer the program under this title; 
(2)beneficiary protections for individuals enrolled under this title shall not be less than the beneficiary protections (including limits on balance billing) provided medicare beneficiaries under title XVIII; 
(3)benefits described in section 2202 that are payable under this title to such individuals shall be paid in a manner specified by the Secretary (taking into account, and based to the greatest extent practicable upon, the manner in which they are provided under title XVIII); and 
(4)provider participation agreements under title XVIII shall apply to enrollees and benefits under this title in the same manner as they apply to enrollees and benefits under title XVIII. 
(b)Coordination with Medicaid and SCHIPNotwithstanding any other provision of law, individuals entitled to benefits for items and services under this title who also qualify for benefits under title XIX or XXI or any other Federally funded health care program that provides basic health insurance coverage described in section 2203(a)(2) may continue to qualify and obtain benefits under such other title or program, and in such case such an individual shall elect either— 
(1)such other title or program to be primary payor to benefits under this title, in which case no benefits shall be payable under this title and the monthly premium under section 2203 shall be zero; or 
(2)benefits under this title shall be primary payor to benefits provided under such title or program, in which case the Secretary shall enter into agreements with States as may be appropriate to provide that, in the case of such individuals, the benefits under titles XIX and XXI or such other program (including reduction of cost-sharing) are provided on a wrap-around basis to the benefits under this title. . 
(b)Conforming amendments to Social Security Act provisions 
(1)Section 201(i)(1) of the Social Security Act (42 U.S.C. 401(i)(1)) is amended by striking or the Federal Supplementary Medical Insurance Trust Fund and inserting the Federal Supplementary Medical Insurance Trust Fund, and the MediKids Trust Fund. 
(2)Section 201(g)(1)(A) of such Act (42 U.S.C. 401(g)(1)(A)) is amended by striking and the Federal Supplementary Medical Insurance Trust Fund established by title XVIII and inserting , the Federal Supplementary Medical Insurance Trust Fund, and the MediKids Trust Fund established by title XVIII. 
(c)Maintenance of Medicaid eligibility and benefits for children 
(1)In generalIn order for a State to continue to be eligible for payments under section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a))— 
(A)the State may not reduce standards of eligibility, or benefits, provided under its State medicaid plan under title XIX of the Social Security Act or under its State child health plan under title XXI of such Act for individuals under 23 years of age below such standards of eligibility, and benefits, in effect on the date of the enactment of this Act; and 
(B)the State shall demonstrate to the satisfaction of the Secretary of Health and Human Services that any savings in State expenditures under title XIX or XXI of the Social Security Act that results from children enrolling under title XXII of such Act shall be used in a manner that improves services to beneficiaries under title XIX of such Act, such as through expansion of eligibility, improved nurse and nurse aide staffing and improved inspections of nursing facilities, and coverage of additional services. 
(2)MediKids as primary payorIn applying title XIX of the Social Security Act, the MediKids program under title XXII of such Act shall be treated as a primary payor in cases in which the election described in section 2207(b)(2) of such Act, as added by subsection (a), has been made. 
(d)Expansion of medpac membership to 19 
(1)In generalSection 1805(c) of the Social Security Act (42 U.S.C. 1395b–6(c)) is amended— 
(A)in paragraph (1), by striking 17 and inserting 19; and 
(B)in paragraph (2)(B), by inserting experts in children’s health, after other health professionals,. 
(2)Initial terms of additional members 
(A)In generalFor purposes of staggering the initial terms of members of the Medicare Payment Advisory Commission under section 1805(c)(3) of the Social Security Act (42 U.S.C. 1395b–6(c)(3)), the initial terms of the 2 additional members of the Commission provided for by the amendment under subsection (a)(1) are as follows: 
(i)One member shall be appointed for 1 year. 
(ii)One member shall be appointed for 2 years. 
(B)Commencement of termsSuch terms shall begin on January 1, 2009. 
(3)DutiesSection 1805(b)(1)(A) of such Act (42 U.S.C. 1395b–6(b)(1)(A)) is amended by inserting before the semicolon at the end the following: and payment policies under title XXII. 
103.MediKids premium 
(a)General ruleSubchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to determination of tax liability) is amended by adding at the end the following new part: 
 
VIIIMediKids premium 
 
Sec. 59B. MediKids premium.  
59B.MediKids premium 
(a)Imposition of taxIn the case of a taxpayer to whom this section applies, there is hereby imposed (in addition to any other tax imposed by this subtitle) a MediKids premium for the taxable year. 
(b)Individuals Subject to premium 
(1)In generalThis section shall apply to a taxpayer if a MediKid is a dependent of the taxpayer for the taxable year. 
(2)MediKidFor purposes of this section, the term MediKid means any individual enrolled in the MediKids program under title XXII of the Social Security Act. 
(c)Amount of premiumFor purposes of this section, the MediKids premium for a taxable year is the sum of the monthly premiums (for months in the taxable year) determined under section 2203 of the Social Security Act with respect to each MediKid who is a dependent of the taxpayer for the taxable year. 
(d)Exceptions based on adjusted gross income 
(1)Exemption for very low-income taxpayers 
(A)In generalNo premium shall be imposed by this section on any taxpayer having an adjusted gross income not in excess of the exemption amount. 
(B)Exemption amountFor purposes of this paragraph, the exemption amount is— 
(i)$20,535 in the case of a taxpayer having 1 MediKid, 
(ii)$25,755 in the case of a taxpayer having 2 MediKids, 
(iii)$30,975 in the case of a taxpayer having 3 MediKids, and 
(iv)$35,195 in the case of a taxpayer having 4 or more MediKids. 
(C)Phaseout of exemptionIn the case of a taxpayer having an adjusted gross income which exceeds the exemption amount but does not exceed twice the exemption amount, the premium shall be the amount which bears the same ratio to the premium which would (but for this subparagraph) apply to the taxpayer as such excess bears to the exemption amount. 
(D)Inflation adjustment of exemption amountsIn the case of any taxable year beginning in a calendar year after 2008, each dollar amount contained in subparagraph (C) shall be increased by an amount equal to the product of— 
(i)such dollar amount, and 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof. If any increase determined under the preceding sentence is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50.
(2)Premium limited to 5 percent of adjusted gross incomeIn no event shall any taxpayer be required to pay a premium under this section in excess of an amount equal to 5 percent of the taxpayer’s adjusted gross income. 
(e)Coordination with other provisions 
(1)Not treated as medical expenseFor purposes of this chapter, any premium paid under this section shall not be treated as expense for medical care. 
(2)Not treated as tax for certain purposesThe premium paid under this section shall not be treated as a tax imposed by this chapter for purposes of determining— 
(A)the amount of any credit allowable under this chapter, or 
(B)the amount of the minimum tax imposed by section 55. 
(3)Treatment under subtitle fFor purposes of subtitle F, the premium paid under this section shall be treated as if it were a tax imposed by section 1. . 
(b)Technical amendments 
(1)Subsection (a) of section 6012 of such Code is amended by inserting after paragraph (9) the following new paragraph: 
 
(10)Every individual liable for a premium under section 59B. . 
(2)The table of parts for subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Part VIII. MediKids premium  . 
(c)Effective dateThe amendments made by this section shall apply to months beginning after December 2008, in taxable years ending after such date. 
104.Refundable credit for certain cost-sharing expenses under MediKids program 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 37 as section 37A and by inserting after section 36 the following new section: 
 
37.Catastrophic limit on cost-sharing expenses under MediKids program 
(a)In generalIn the case of a taxpayer who has a MediKid (as defined in section 59B) at any time during the taxable year, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to the excess of— 
(1)the amount paid by the taxpayer during the taxable year as cost-sharing under section 2202(b)(4) of the Social Security Act, over 
(2)5 percent of the taxpayer’s adjusted gross income for the taxable year. 
(b)Coordination with other provisionsThe excess described in subsection (a) shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a). . 
(b)Technical amendments 
(1)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by redesignating the item relating to section 37 as an item relating to section 37A and by inserting before such item the following new item: 
 
 
Sec. 37. Catastrophic limit on cost-sharing expenses under MediKids program.  . 
(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 37, after section 35. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
105.Report on long-term revenuesWithin one year after the date of the enactment of this Act, the Secretary of the Treasury shall propose a gradual schedule of progressive tax changes to fund the program under title XXII of the Social Security Act, as the number of enrollees grows in the out-years. 
IIStrengthening Quality of Care and Health Outcomes 
201.Child health quality improvement activities for children enrolled in MediKids, Medicaid, or CHIP 
(a)Development of Child Health Quality Measures for Children Enrolled in MediKids, Medicaid, or CHIPTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1139 the following new section: 
 
1139A.Child health quality measures 
(a)Development of an Initial Core Set of Health Care Quality Measures for Children Enrolled in MediKids, Medicaid, or CHIP 
(1)In generalNot later than January 1, 2010, the Secretary shall identify and publish for general comment an initial, recommended core set of child health quality measures for use under title XXII, by State programs administered under titles XIX and XXI, health insurance issuers and managed care entities that enter into contracts with such programs, and providers of items and services under such programs. 
(2)Identification of initial core measuresIn consultation with the individuals and entities described in subsection (b)(3), the Secretary shall identify existing quality of care measures for children that are in use under public and privately sponsored health care coverage arrangements, or that are part of reporting systems that measure both the presence and duration of health insurance coverage over time. 
(3)Recommendations and disseminationBased on such existing and identified measures, the Secretary shall publish an initial core set of child health quality measures that includes (but is not limited to) the following: 
(A)The duration of children’s health insurance coverage over a 12-month time period. 
(B)The availability and effectiveness of a full range of— 
(i)preventive services, treatments, and services for acute conditions, including services to promote healthy birth, prevent and treat premature birth, and detect the presence or risk of physical or mental conditions that could adversely affect growth and development; and 
(ii)treatments to correct or ameliorate the effects of physical and mental conditions, including chronic conditions, in infants, young children, school-age children, and adolescents. 
(C)The availability of care in a range of ambulatory and inpatient health care settings in which such care is furnished. 
(D)The types of measures that, taken together, can be used to estimate the overall national quality of health care for children, including children with special needs, and to perform comparative analyses of pediatric health care quality and racial, ethnic, and socioeconomic disparities in child health and health care for children. 
(4)Encourage voluntary and standardized reportingNot later than 2 years after the date of this section, the Secretary, in consultation with States, shall develop a standardized format for reporting information and procedures and approaches that encourage States to use the initial core measurement set to voluntarily report information regarding the quality of pediatric health care under titles XIX and XXI and for the reporting of such standardized reporting under title XXII. 
(5)Adoption of best practices in implementing quality programsThe Secretary shall disseminate information to States regarding best practices among States with respect to measuring and reporting on the quality of health care for children, and shall facilitate the adoption of such best practices. In developing best practices approaches, the Secretary shall give particular attention to State measurement techniques that ensure the timeliness and accuracy of provider reporting, encourage provider reporting compliance, encourage successful quality improvement strategies, and improve efficiency in data collection using health information technology. 
(6)Reports to congressNot later than January 1, 2011, and every 3 years thereafter, the Secretary shall report to Congress on— 
(A)the status of the Secretary’s efforts to improve— 
(i)quality related to the duration and stability of health insurance coverage for children under titles XIX, XXI, and XXII; 
(ii)the quality of children’s health care under such titles, including preventive health services, health care for acute conditions, chronic health care, and health services to ameliorate the effects of physical and mental conditions and to aid in growth and development of infants, young children, school-age children, and adolescents with special health care needs; and 
(iii)the quality of children’s health care under such titles across the domains of quality, including clinical quality, health care safety, family experience with health care, health care in the most integrated setting, and elimination of racial, ethnic, and socioeconomic disparities in health and health care; 
(B)the status of voluntary reporting by States under titles XIX and XXI, and reporting by the Secretary under title XXII, utilizing the initial core quality measurement set; and 
(C)any recommendations for legislative changes needed to improve the quality of care provided to children under titles XIX, XXI, and XXII, including recommendations for quality reporting by States. 
(7)Technical assistanceThe Secretary shall provide technical assistance to States to assist them in adopting and utilizing core child health quality measures in administering the State plans under titles XIX and XXI. 
(8)Definition of core setIn this section, the term core set means a group of valid, reliable, and evidence-based quality measures that, taken together— 
(A)provide information regarding the quality of health coverage and health care for children; 
(B)address the needs of children throughout the developmental age span; and 
(C)allow purchasers, families, and health care providers to understand the quality of care in relation to the preventive needs of children, treatments aimed at managing and resolving acute conditions, and diagnostic and treatment services whose purpose is to correct or ameliorate physical, mental, or developmental conditions that could, if untreated or poorly treated, become chronic. 
(b)Advancing and Improving Pediatric Quality Measures 
(1)Establishment of pediatric quality measures programNot later than January 1, 2011, the Secretary shall establish a pediatric quality measures program to— 
(A)improve and strengthen the initial core child health care quality measures established by the Secretary under subsection (a); 
(B)expand on existing pediatric quality measures used by public and private health care purchasers and advance the development of such new and emerging quality measures; and 
(C)increase the portfolio of evidence-based, consensus pediatric quality measures available to public and private purchasers of children’s health care services, providers, and consumers. 
(2)Evidence-based measuresThe measures developed under the pediatric quality measures program shall, at a minimum, be— 
(A)evidence-based and, where appropriate, risk adjusted; 
(B)designed to identify and eliminate racial and ethnic disparities in child health and the provision of health care; 
(C)designed to ensure that the data required for such measures is collected and reported in a standard format that permits comparison of quality and data at a State, plan, and provider level; 
(D)periodically updated; and 
(E)responsive to the child health needs, services, and domains of health care quality described in clauses (i), (ii), and (iii) of subsection (a)(6)(A). 
(3)Process for pediatric quality measures programIn identifying gaps in existing pediatric quality measures and establishing priorities for development and advancement of such measures, the Secretary shall consult with— 
(A)States; 
(B)pediatricians, children’s hospitals, and other primary and specialized pediatric health care professionals (including members of the allied health professions) who specialize in the care and treatment of children, particularly children with special physical, mental, and developmental health care needs; 
(C)dental professionals, including pediatric dental professionals; 
(D)health care providers that furnish primary health care to children and families who live in urban and rural medically underserved communities or who are members of distinct population sub-groups at heightened risk for poor health outcomes; 
(E)national organizations representing children, including children with disabilities and children with chronic conditions; 
(F)national organizations representing consumers and purchasers of children’s health care; 
(G)national organizations and individuals with expertise in pediatric health quality measurement; and 
(H)voluntary consensus standards setting organizations and other organizations involved in the advancement of evidence-based measures of health care. 
(4)Developing, validating, and testing a portfolio of pediatric quality measuresAs part of the program to advance pediatric quality measures, the Secretary shall— 
(A)award grants and contracts for the development, testing, and validation of new, emerging, and innovative evidence-based measures for children’s health care services across the domains of quality described in clauses (i), (ii), and (iii) of subsection (a)(6)(A); and 
(B)award grants and contracts for— 
(i)the development of consensus on evidence-based measures for children’s health care services; 
(ii)the dissemination of such measures to public and private purchasers of health care for children; and 
(iii)the updating of such measures as necessary. 
(5)Revising, strengthening, and improving initial core measuresBeginning no later than January 1, 2013, and annually thereafter, the Secretary shall publish recommended changes to the core measures described in subsection (a) that shall reflect the testing, validation, and consensus process for the development of pediatric quality measures described in subsection paragraphs (1) through (4). 
(6)Definition of pediatric quality measureIn this subsection, the term pediatric quality measure means a measurement of clinical care that is capable of being examined through the collection and analysis of relevant information, that is developed in order to assess 1 or more aspects of pediatric health care quality in various institutional and ambulatory health care settings, including the structure of the clinical care system, the process of care, the outcome of care, or patient experiences in care. 
(7)ConstructionNothing in this section shall be construed as supporting the restriction of coverage, under title XIX, XXI, or XXII or otherwise, to only those services that are evidence-based. 
(c)Annual State Reports Regarding State-Specific Quality of Care Measures Applied Under Medicaid or CHIP 
(1)Annual state reportsEach State with a State plan approved under title XIX or a State child health plan approved under title XXI shall annually report to the Secretary on the— 
(A)State-specific child health quality measures applied by the States under such plans, including measures described in subparagraphs (A) and (B) of subsection (a)(6); and 
(B)State-specific information on the quality of health care furnished to children under such plans, including information collected through external quality reviews of managed care organizations under section 1932 of the Social Security Act (42 U.S.C. 1396u–4) and benchmark plans under sections 1937 and 2103 of such Act (42 U.S.C. 1396u–7, 1397cc). The Secretary shall collect such information with respect to children under title XXII.
(2)PublicationNot later than September 30, 2010, and annually thereafter, the Secretary shall collect, analyze, and make publicly available the information reported by States under paragraph (1) or collected by the Secretary under such paragraph. 
(d)Demonstration Projects for Improving the Quality of Children’s Health Care and the Use of Health Information Technology 
(1)In generalDuring the period of fiscal years 2009 through 2013, the Secretary shall award not more than 10 grants to States and child health providers to conduct demonstration projects to evaluate promising ideas for improving the quality of children’s health care provided under title XIX, XXI, or XXII, including projects to— 
(A)experiment with, and evaluate the use of, new measures of the quality of children’s health care under such titles (including testing the validity and suitability for reporting of such measures); 
(B)promote the use of health information technology in care delivery for children under such titles; 
(C)evaluate provider-based models which improve the delivery of children’s health care services under such titles, including care management for children with chronic conditions and the use of evidence-based approaches to improve the effectiveness, safety, and efficiency of health care services for children; or 
(D)demonstrate the impact of the model electronic health record format for children developed and disseminated under subsection (f) on improving pediatric health, including the effects of chronic childhood health conditions, and pediatric health care quality as well as reducing health care costs. 
(2)RequirementsIn awarding grants under this subsection, the Secretary shall ensure that— 
(A)only 1 demonstration project funded under a grant awarded under this subsection shall be conducted in a State; and 
(B)demonstration projects funded under grants awarded under this subsection shall be conducted evenly between States with large urban areas and States with large rural areas. 
(3)Authority for multistate projectsA demonstration project conducted with a grant awarded under this subsection may be conducted on a multistate basis, as needed. 
(4)Funding$20,000,000 of the amount appropriated under subsection (i) for a fiscal year shall be used to carry out this subsection. 
(e)Childhood Obesity Demonstration Project 
(1)Authority to conduct demonstrationThe Secretary, in consultation with the Administrator of the Centers for Medicare & Medicaid Services, shall conduct a demonstration project to develop a comprehensive and systematic model for reducing childhood obesity by awarding grants to eligible entities to carry out such project. Such model shall— 
(A)identify, through self-assessment, behavioral risk factors for obesity among children; 
(B)identify, through self-assessment, needed clinical preventive and screening benefits among those children identified as target individuals on the basis of such risk factors; 
(C)provide ongoing support to such target individuals and their families to reduce risk factors and promote the appropriate use of preventive and screening benefits; and 
(D)be designed to improve health outcomes, satisfaction, quality of life, and appropriate use of items and services for which medical assistance is available under title XIX, child health assistance is available under title XXI, or benefits are available under title XXII among such target individuals. 
(2)Eligibility entitiesFor purposes of this subsection, an eligible entity is any of the following: 
(A)A city, county, or Indian tribe. 
(B)A local or tribal educational agency. 
(C)An accredited university, college, or community college. 
(D)A Federally-qualified health center. 
(E)A local health department. 
(F)A health care provider. 
(G)A community-based organization. 
(H)Any other entity determined appropriate by the Secretary, including a consortia or partnership of entities described in any of subparagraphs (A) through (G). 
(3)Use of fundsAn eligible entity awarded a grant under this subsection shall use the funds made available under the grant to— 
(A)carry out community-based activities related to reducing childhood obesity, including by— 
(i)forming partnerships with entities, including schools and other facilities providing recreational services, to establish programs for after school and weekend community activities that are designed to reduce childhood obesity; 
(ii)forming partnerships with daycare facilities to establish programs that promote healthy eating behaviors and physical activity; and 
(iii)developing and evaluating community educational activities targeting good nutrition and promoting healthy eating behaviors; 
(B)carry out age-appropriate school-based activities that are designed to reduce childhood obesity, including by— 
(i)developing and testing educational curricula and intervention programs designed to promote healthy eating behaviors and habits in youth, which may include— 
(I)after hours physical activity programs; and 
(II)science-based interventions with multiple components to prevent eating disorders including nutritional content, understanding and responding to hunger and satiety, positive body image development, positive self-esteem development, and learning life skills (such as stress management, communication skills, problemsolving and decisionmaking skills), as well as consideration of cultural and developmental issues, and the role of family, school, and community; 
(ii)providing education and training to educational professionals regarding how to promote a healthy lifestyle and a healthy school environment for children; 
(iii)planning and implementing a healthy lifestyle curriculum or program with an emphasis on healthy eating behaviors and physical activity; and 
(iv)planning and implementing healthy lifestyle classes or programs for parents or guardians, with an emphasis on healthy eating behaviors and physical activity for children; 
(C)carry out educational, counseling, promotional, and training activities through the local health care delivery systems including by— 
(i)promoting healthy eating behaviors and physical activity services to treat or prevent eating disorders, being overweight, and obesity; 
(ii)providing patient education and counseling to increase physical activity and promote healthy eating behaviors; 
(iii)training health professionals on how to identify and treat obese and overweight individuals which may include nutrition and physical activity counseling; and 
(iv)providing community education by a health professional on good nutrition and physical activity to develop a better understanding of the relationship between diet, physical activity, and eating disorders, obesity, or being overweight; and 
(D)provide, through qualified health professionals, training and supervision for community health workers to— 
(i)educate families regarding the relationship between nutrition, eating habits, physical activity, and obesity; 
(ii)educate families about effective strategies to improve nutrition, establish healthy eating patterns, and establish appropriate levels of physical activity; and 
(iii)educate and guide parents regarding the ability to model and communicate positive health behaviors. 
(4)PriorityIn awarding grants under paragraph (1), the Secretary shall give priority to awarding grants to eligible entities— 
(A)that demonstrate that they have previously applied successfully for funds to carry out activities that seek to promote individual and community health and to prevent the incidence of chronic disease and that can cite published and peer-reviewed research demonstrating that the activities that the entities propose to carry out with funds made available under the grant are effective; 
(B)that will carry out programs or activities that seek to accomplish a goal or goals set by the State in the Healthy People 2010 plan of the State; 
(C)that provide non-Federal contributions, either in cash or in-kind, to the costs of funding activities under the grants; 
(D)that develop comprehensive plans that include a strategy for extending program activities developed under grants in the years following the fiscal years for which they receive grants under this subsection; 
(E)located in communities that are medically underserved, as determined by the Secretary; 
(F)located in areas in which the average poverty rate is at least 150 percent or higher of the average poverty rate in the State involved, as determined by the Secretary; and 
(G)that submit plans that exhibit multisectoral, cooperative conduct that includes the involvement of a broad range of stakeholders, including— 
(i)community-based organizations; 
(ii)local governments; 
(iii)local educational agencies; 
(iv)the private sector; 
(v)State or local departments of health; 
(vi)accredited colleges, universities, and community colleges; 
(vii)health care providers; 
(viii)State and local departments of transportation and city planning; and 
(ix)other entities determined appropriate by the Secretary. 
(5)Program design 
(A)Initial designNot later than 1 year after the date of enactment of this section, the Secretary shall design the demonstration project. The demonstration should draw upon promising, innovative models and incentives to reduce behavioral risk factors. The Administrator of the Centers for Medicare & Medicaid Services shall consult with the Director of the Centers for Disease Control and Prevention, the Director of the Office of Minority Health, the heads of other agencies in the Department of Health and Human Services, and such professional organizations, as the Secretary determines to be appropriate, on the design, conduct, and evaluation of the demonstration. 
(B)Number and project areasNot later than 2 years after the date of enactment of this section, the Secretary shall award 1 grant that is specifically designed to determine whether programs similar to programs to be conducted by other grantees under this subsection should be implemented with respect to the general population of children who are eligible for child health assistance under State child health plans under title XXI or for benefits under title XXII in order to reduce the incidence of childhood obesity among such population. 
(6)Report to congressNot later than 3 years after the date the Secretary implements the demonstration project under this subsection, the Secretary shall submit to Congress a report that describes the project, evaluates the effectiveness and cost effectiveness of the project, evaluates the beneficiary satisfaction under the project, and includes any such other information as the Secretary determines to be appropriate. 
(7)DefinitionsIn this subsection: 
(A)Federally-qualified health centerThe term Federally-qualified health center has the meaning given that term in section 1905(l)(2)(B). 
(B)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 
(C)Self-assessmentThe term self-assessment means a form that— 
(i)includes questions regarding— 
(I)behavioral risk factors; 
(II)needed preventive and screening services; and 
(III)target individuals’ preferences for receiving follow-up information; 
(ii)is assessed using such computer generated assessment programs; and 
(iii)allows for the provision of such ongoing support to the individual as the Secretary determines appropriate. 
(D)Ongoing supportThe term ongoing support means— 
(i)to provide any target individual with information, feedback, health coaching, and recommendations regarding— 
(I)the results of a self-assessment given to the individual; 
(II)behavior modification based on the self-assessment; and 
(III)any need for clinical preventive and screening services or treatment including medical nutrition therapy; 
(ii)to provide any target individual with referrals to community resources and programs available to assist the target individual in reducing health risks; and 
(iii)to provide the information described in clause (i) to a health care provider, if designated by the target individual to receive such information. 
(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, $25,000,000 for the period of fiscal years 2009 through 2013. 
(f)Development of Model Electronic Health Record Format for Children Enrolled in Medicaid or CHIP 
(1)In generalNot later than January 1, 2010, the Secretary shall establish a program to encourage the development and dissemination of a model electronic health record format for children enrolled in the State plan under title XIX, the State child health plan under title XXI, or the MediKids program under title XXII that is— 
(A)subject to State laws, accessible to parents, caregivers, and other consumers for the sole purpose of demonstrating compliance with school or leisure activity requirements, such as appropriate immunizations or physicals; 
(B)designed to allow interoperable exchanges that conform with Federal and State privacy and security requirements; 
(C)structured in a manner that permits parents and caregivers to view and understand the extent to which the care their children receive is clinically appropriate and of high quality; and 
(D)capable of being incorporated into, and otherwise compatible with, other standards developed for electronic health records. 
(2)Funding$5,000,000 of the amount appropriated under subsection (i) for a fiscal year shall be used to carry out this subsection. 
(g)Study of Pediatric Health and Health Care Quality Measures 
(1)In generalNot later than July 1, 2010, the Institute of Medicine shall study and report to Congress on the extent and quality of efforts to measure child health status and the quality of health care for children across the age span and in relation to preventive care, treatments for acute conditions, and treatments aimed at ameliorating or correcting physical, mental, and developmental conditions in children. In conducting such study and preparing such report, the Institute of Medicine shall— 
(A)consider all of the major national population-based reporting systems sponsored by the Federal Government that are currently in place, including reporting requirements under Federal grant programs and national population surveys and estimates conducted directly by the Federal Government; 
(B)identify the information regarding child health and health care quality that each system is designed to capture and generate, the study and reporting periods covered by each system, and the extent to which the information so generated is made widely available through publication; 
(C)identify gaps in knowledge related to children’s health status, health disparities among subgroups of children, the effects of social conditions on children’s health status and use and effectiveness of health care, and the relationship between child health status and family income, family stability and preservation, and children’s school readiness and educational achievement and attainment; and 
(D)make recommendations regarding improving and strengthening the timeliness, quality, and public transparency and accessibility of information about child health and health care quality. 
(2)FundingUp to $1,000,000 of the amount appropriated under subsection (i) for a fiscal year shall be used to carry out this subsection. 
(h)Rule of ConstructionNotwithstanding any other provision in this section, no evidence based quality measure developed, published, or used as a basis of measurement or reporting under this section may be used to establish an irrebuttable presumption regarding either the medical necessity of care or the maximum permissible coverage for any individual child who is eligible for and receiving medical assistance under title XIX, child health assistance under title XXI, or benefits under title XXII. 
(i)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated for each of fiscal years 2009 through 2013, $45,000,000 for the purpose of carrying out this section (other than subsection (e)). Funds appropriated under this subsection shall remain available until expended. . 
(b)Increased Matching Rate for Collecting and Reporting on Child Health MeasuresSection 1903(a)(3)(A) of the Social Security Act (42 U.S.C. 1396b(a)(3)(A)) is amended— 
(1)by striking and at the end of clause (i); and 
(2)by adding at the end the following new clause: 
 
(iii)an amount equal to the Federal medical assistance percentage (as defined in section 1905(b)) of so much of the sums expended during such quarter (as found necessary by the Secretary for the proper and efficient administration of the State plan) as are attributable to such developments or modifications of systems of the type described in clause (i) as are necessary for the efficient collection and reporting on child health measures; and . 
202.Improved availability of public information regarding enrollment of children in CHIP and Medicaid 
(a)Inclusion of Process and Access Measures in Annual State ReportsSection 2108 of the Social Security Act (42 U.S.C. 1397hh) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking The State and inserting Subject to subsection (e), the State; and 
(2)by adding at the end the following new subsection: 
 
(e)Information Required for Inclusion in State Annual ReportThe State shall include the following information in the annual report required under subsection (a): 
(1)Eligibility criteria, enrollment, and retention data (including data with respect to continuity of coverage or duration of benefits). 
(2)Data regarding the extent to which the State uses process measures with respect to determining the eligibility of children under the State child health plan, including measures such as 12-month continuous eligibility, self-declaration of income for applications or renewals, or presumptive eligibility. 
(3)Data regarding denials of eligibility and redeterminations of eligibility. 
(4)Data regarding access to primary and specialty services, access to networks of care, and care coordination provided under the State child health plan, using quality care and consumer satisfaction measures included in the Consumer Assessment of Healthcare Providers and Systems (CAHPS) survey. 
(5)If the State provides child health assistance in the form of premium assistance for the purchase of coverage under a group health plan, data regarding the provision of such assistance, including the extent to which employer-sponsored health insurance coverage is available for children eligible for child health assistance under the State child health plan, the range of the monthly amount of such assistance provided on behalf of a child or family, the number of children or families provided such assistance on a monthly basis, the income of the children or families provided such assistance, the benefits and cost-sharing protection provided under the State child health plan to supplement the coverage purchased with such premium assistance, the effective strategies the State engages in to reduce any administrative barriers to the provision of such assistance, and, the effects, if any, of the provision of such assistance on preventing the coverage provided under the State child health plan from substituting for coverage provided under employer-sponsored health insurance offered in the State. 
(6)To the extent applicable, a description of any State activities that are designed to reduce the number of uncovered children in the State, including through a State health insurance connector program or support for innovative private health coverage initiatives. . 
(b)Standardized reporting format 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall specify a standardized format for States to use for reporting the information required under section 2108(e) of the Social Security Act, as added by subsection (a)(2). 
(2)Transition period for statesEach State that is required to submit a report under subsection (a) of section 2108 of the Social Security Act that includes the information required under subsection (e) of such section may use up to 3 reporting periods to transition to the reporting of such information in accordance with the standardized format specified by the Secretary under paragraph (1). 
(c)Additional Funding for the Secretary To Improve Timeliness of Data Reporting and Analysis for Purposes of Determining Enrollment Increases Under Medicaid and CHIP 
(1)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, $5,000,000 to the Secretary for fiscal year 2009 for the purpose of improving the timeliness of the data reported and analyzed from the Medicaid Statistical Information System (MSIS) for purposes of providing more timely data on enrollment and eligibility of children under Medicaid and CHIP and to provide guidance to States with respect to any new reporting requirements related to such improvements. Amounts appropriated under this paragraph shall remain available until expended. 
(2)RequirementsThe improvements made by the Secretary under paragraph (1) shall be designed and implemented (including with respect to any necessary guidance for States to report such information in a complete and expeditious manner) so that, beginning no later than October 1, 2009, data regarding the enrollment of low-income children (as defined in section 2110(c)(4) of the Social Security Act (42 U.S.C. 1397jj(c)(4)) of a State enrolled in the State plan under Medicaid or the State child health plan under CHIP with respect to a fiscal year shall be collected and analyzed by the Secretary within 6 months of submission. 
(d)GAO Study and Report on Access to Primary and Specialty Services 
(1)In generalThe Comptroller General of the United States shall conduct a study of children’s access to primary and specialty services under Medicaid, CHIP, and MediKids, including— 
(A)the extent to which providers are willing to treat children eligible for such programs; 
(B)information on such children’s access to networks of care; 
(C)geographic availability of primary and specialty services under such programs; 
(D)the extent to which care coordination is provided for children’s care under Medicaid, CHIP, and MediKids; and 
(E)as appropriate, information on the degree of availability of services for children under such programs. 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit a report to the Committee on Finance of the Senate and the Committee on Energy and Commerce of the House of Representatives on the study conducted under paragraph (1) that includes recommendations for such Federal and State legislative and administrative changes as the Comptroller General determines are necessary to address any barriers to access to children’s care under Medicaid, CHIP, and MediKids that may exist. 
203.Application of certain managed care quality safeguards to CHIP 
(a)In generalSection 2103(f) of Social Security Act (42 U.S.C. 1397bb(f)) is amended by adding at the end the following new paragraph: 
 
(3)Compliance with managed care requirementsThe State child health plan shall provide for the application of subsections (a)(4), (a)(5), (b), (c), (d), and (e) of section 1932 (relating to requirements for managed care) to coverage, State agencies, enrollment brokers, managed care entities, and managed care organizations under this title in the same manner as such subsections apply to coverage and such entities and organizations under title XIX. .  
(b)Effective dateThe amendment made by subsection (a) shall apply to contract years for health plans beginning on or after July 1, 2009. 
 
